DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Application Status 
Applicants claims, filed on 1/23/2020, claims 1-14 is/are pending in this application.

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. KR10-2019-0025956, filed on 03/06/2019.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-12 are rejected under 35 U.S.C. 103 as being unpatentable over O'Mahony et al. (US 20180230423A1, published August 16, 2018; hereinafter as “O'Mahony”) in view of  Hwang, Mi Sun (US20180280578A1, published October 4, 2018; hereinafter as “Hwang”). 
Mahoney teaches a process for producing a 3D tissue culture model comprising: (a) printing a drop of bio-ink to a substrate; (b) printing a drop of activator to the drop of bio-ink to form a hydrogel droplet; (c) repeating steps (a) and (b) in any order to form a hydrogel mold adapted to receive a drop containing cells; (d) printing a drop containing cells having a cell concentration of 107 cells/ml or greater to the hydrogel mold; and (e) repeating steps (a) and (b) in any order to form a 3D tissue culture model comprising the cells encapsulated in the hydrogel mold (claim 1). O’Mahony teaches that steps (a) and (b) can be carried out in any order. A drop of bio-ink can be applied to the substrate followed by a drop of activator to form the hydrogel droplet or a drop of activator can be applied to the substrate followed by a drop of bio-ink to form the hydrogel droplet (page 2, para. 30). O’Mahony teaches a process that comprises incubating the cells encapsulated in the hydrogel mold at a temperature and conditions to allow or maintain cell growth or spheroid formation (claim 16). O’Mahony teaches the bioink is formed from alginate dissolved in calcium free Dulbecco's Modified Eagle Medium (DMEM), which may be supplemented with fetal calf serum (FCS) with dispersed neuroblastoma (SKN-BE(2)) cells. In an embodiment the bio-ink is supplemented with about 1 %, 2%, 3%, 4%, 5%, 6%, 5%, 8%, 9% or 10% FCS (page 2, para. 41). O’Mahony teaches the addition of an activator containing calcium chloride at 4 w/v % dissolved in MilliQ water activator to the alginate bio-ink (page 4, para. 108). O’Mahony teaches the cell-ink or the second bioink can be selected from any suitable material that is compatible with cells and can form a hydrogel when exposed to a suitable activator. (page 2, para. 33). O’Mahony teaches the bio-ink used and found suitable was alginate (at 2 w/v % ) dissolved in calcium free DMEM supplemented with 10 v/v % FCS, L-glutamine and sodium pyruvate (page 4, para. 98). O’Mahony teaches that the bio-ink is a synthetic macromolecule, a polymer containing fructose, sucrose or glucose functionality, a non-ionic polymer, polyelectrolyte, or a natural macromolecule. Examples include synthetic macromolecules such as polysaccharides; polymers containing fructose, sucrose or glucose functionality; polymer carrying amine-reactive functionalities such as aldehyde, epoxy, N-hydroxysuccinimide (NHS) or 2-vinyl-4,4-dimethylazlactone (VDM); polymer having thiol-reactive functionalities such as alkenes, alkynes, azides, halogens or cyanates; non-ionic polymer, such as poly(ethylene glycol) (PEG), poly(hydroxyethyl methacrylate (PHEMA), poly(E-caprolactone) (PCL), etc. (page 2, para. 33-34). In the instant case, a person of ordinary skill in the art would reasonably expect a bio-ink composition to utilize PCL. O’Mahony teaches that the activator, bio-ink and bio-ink or cell-ink containing cells are slowly loaded into the appropriate cartridge vials using a micropipette to avoid the generation of small bubbles. Further, O’Mahony teaches a hydrogel mold or cup was printed using bio-ink and activator, as detailed in Example 1, at a supply pressure of 40 psi and 5 psi respectively. The cell-ink was Ficoll™ (Sigma Aldrich, 1.65 g) dissolved in PBS (10 ml) to give 16.5 w/v %. SK-N-BE(2) cells in cell-ink were printed into centre of hydrogel cup at a concentration of 250 million cells/ml, at a supply pressure of 20 psi. Microscope images of the printed 3D cell culture model showed cell spheroid formation after incubation for 24, 48 and 72 hours (Example 3, page 8, para. 182).
O’Mahony does not teach the removal of a matrix by dissolving or adding alginate lyase to the first bioink in order to extract the cell spheroid. O’Mahony does not teach the extruding of the first or second bioink, comprising a concentration of gelatin.
Hwang teaches a bio-ink composition capable of being used for three-dimensional bio-printed tissue-like organs and internal transplantable tissue structures (abstract). Hwang teaches  a bio-ink composition contains a structural material that is selected from materials capable of forming rapid crosslinking and maintaining mechanical strength, and its non-limiting examples may be one or more selected from the group consisting of fibrinogen, hyaluronic acid modified to be chemically crosslinkable (e.g., methacrylated hyaluronic acid, and thiolated hyaluronic acid, etc.), gelatin modified to be chemically crosslinkable (e.g., gelatin methacrylate, thiolated gelatin, etc.), collagen, alginate, methylcellulose, chitosan, chitin, synthetic peptides, and polyethylene glycol-based hydrogels.(page 2, para. 26) Hwang teaches cells are bio-printed by depositing or extruding bio-ink from a three-dimensional bio-printer. The bio-ink of the present invention comprises a liquid, semi-solid, or solid composition comprising a plurality of cells. Bio-inks comprise liquid or semi-solid cell solutions, cell suspensions, or cell concentrates. The bio-ink composition comprises: 1) preparing a bio-ink by mixing a plurality of cells or cell aggregates with a biocompatible liquid or gel at a predetermined ratio, and 2) preparing a bio-ink having a desired cell density and viscosity by densifying the bio-ink. (page 3, para. 30) Hwang teaches the present invention comprises a temperature-sensitive gelatin (35 mg/mL, Sigma-Aldrich, St. Louis, Mo., USA) which has a sufficient viscosity so that printing can be performed in a uniformly mixed form of cells, hyaluronic acid (3 mg/mL, SigmaAldrich) which can enhance the viscosity of the bio-ink during printing and improve the uniformity of the pattern, glycerol (10 v/v %, Sigma-Aldrich) as a lubricant which reduces nozzle clogging, and a chemically modified gelatin (20 mg/mL methacrylated gelatin) which provides structural stability by cross-linking after printing. The bio-ink composition in which such components were fully mixed and dissolved was sterilized using a 0.45 um injector-type filter. (Example 2; page 6, para. 78) Further, Hwang teaches the term “extrudable” means that it can be formed by passing (for example, under pressure) through a nozzle or orifice (e.g., one or more holes or tubes). Densification of the bio-ink is also derived from growing the cells at an appropriate density. The cell density required for the bio-ink depends on the cells to be used and on the tissue or organ to be produced (page 3, para 30).
Regarding claim 1, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to utilize an extruder and a gelatin composition as taught by Hwang in the spherical cell composition formation of O’Mahony. One would be motivated to do so with reasonable expectation of success because Hwang teaches the bio-ink composition of the present invention was applied to a bio-printer and then cultured for one week after bio-printing and as a result, it was observed that the survival rate of cells was maintained at 80% or more. Thus, one would be motivated to do so to minimize cell death in the process of extrusion and injection by the nozzle and provide the micro-environment favorable for cell survival (page 4, para. 45). 
Regarding claim 2, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to add poly(caprolactone) (PCL) to the structure as taught by O’Mahony. Further, O’Mahony teaches bio-ink is defined as an aqueous solution of one or more types of macromolecule in which cells may be suspended or housed.  Upon activation or crosslinking, it creates a hydrogel structure having its physical and chemical properties defined by chemical and physical composition of the bio-ink. Macromolecules are defined as an array of both synthetic and natural polymers, proteins and peptides. Macromolecules may be in their native state or chemically modified with amine or thiol-reactive functionalities. Synthetic macromolecules may include: Non-ionic polymers, such as poly(ethylene glycol) (PEG), poly(hydroxyethyl methacrylate (PHEMA), poly(caprolactone) (PCL) (page 4, para. 84-87) One would be motivated to do so with reasonable expectation of success as O’Mahony teaches examples of other bio-ink and activator combinations with macromolecules present in both structures (page 5, para. 122; see Table 1).  It would be obvious to utilize poly(caprolactone) (PCL) as taught by O’Mahony. The MPEP states that the selection of known materials based on their suitability for their intended uses is prima facie obvious. See MPEP § 2144.07. "Reading a list and selecting a known compound to meet known requirements is no more ingenious than selecting the last piece to put in the last opening in a jig-saw puzzle." 325 U.S. at 335, 65 USPQ at 301.).
Regarding claim 3, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have the first bioink comprising the alginate as taught by O’Mahony. O’Mahony teaches that the bio-ink used and found suitable was alginate (at 2 w/v % ) dissolved in calcium free DMEM supplemented with 10 v/v % FCS, L-glutamine and sodium pyruvate. (page 4, para 98). It would be obvious to utilize alginate as taught by O’Mahony. The MPEP states that the selection of known materials based on their suitability for their intended uses is prima facie obvious. See MPEP § 2144.07. "Reading a list and selecting a known compound to meet known requirements is no more ingenious than selecting the last piece to put in the last opening in a jig-saw puzzle." 325 U.S. at 335, 65 USPQ at 301.).
Regarding claim 3, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have the first bioink extruded between the formed first and second PCL structures. Hwang teaches a schematic view showing a process of preparing a three-dimensional hydrogel tissue (page 5, para. 61; see Figure 1). Hwang teaches a non-limiting example of a continuous bio-printing method is to spray bio-ink from a bio-printer through a dispense tip (e.g., a syringe, capillary, etc.) connected to a reservoir of bio-ink. The continuous bio-printing method is to spray the bio-ink in the repeating pattern of the functional unit. The repeating functional unit has any suitable geometry including, for example, circular, square, rectangular, triangular, polygonal, and irregular geometries. In a further embodiment, the repetitive pattern of bio-printed functional units comprises a layer and is bio-printed adjacently to form a tissue or organ fabricated into a plurality of layers. Specifically, it is bio-printed adjacently to form a tissue or organ fabricated into 2, 3, 4, 5, 6, 7, 8, 9, 10, 11, 12, 13, 14, 15 or more layers (page 4, para. 49; see Figure 1). Hwang teaches that the bio-printed functional units are repeated in a tessellated pattern. The "tessellated pattern" is a planar shape that fills a plane without overlap or gap. The advantages of continuous and/or tessellated bio-printing may include increased productivity of bio-printed tissues. Another non-limiting potential advantage is that it eliminates a need to align bio-printers with previously deposited bio-ink elements. Depending on situations, continuous bio-printing may also render printing a larger tissue from a large storage of bio-ink easier by using a syringe mechanism. (page 4, para. 49; see Figure 1). Further, Hwang teaches that a favorable pump speed may depend on the ratio between the cross-sectional area of the reservoir and that of the spray needle, while its higher ratio requires a lower pump speed. Various types of tissue-like organs can be produced by the methods described above. The pattern or laminate arrangement for laminating the bio-ink composition may be determined by the size, diameter or the like of the tissue-like organs to be prepared (page 4, para. 52; see Figure 1). One would be motivated to extrude between the first and second PCL structures with reasonable expectation of success as Hwang teaches the uniformity of the pattern and the stability of the printed structure, which were evaluated upon printing with the bio-ink of the present invention (page 6, para. 79; see Example 3). It would be obvious to utilize a pattern or laminate arrangement for laminating the bio-ink composition as taught by Hwang. The MPEP states that the selection of known materials based on their suitability for their intended uses is prima facie obvious. See MPEP § 2144.07. "Reading a list and selecting a known compound to meet known requirements is no more ingenious than selecting the last piece to put in the last opening in a jig-saw puzzle." 325 U.S. at 335, 65 USPQ at 301.).
Regarding claim 4, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have the process be carried out to form a plurality of 3D tissue culture models on the substrate, for example, a 96-well microtitre plate is a suitable substrate and can be used for multiple cell assays as taught by O’Mahony (page 3, para. 56). One would be motivated to do so with reasonable expectation of success as Hwang teaches cells are bio-printed by depositing or extruding bio-ink from a three-dimensional bio-printer (page 3, para. 30).
Regarding claim 5, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have first bioink comprises hyaluronic acid, gelatin, and the alginate as taught by O’Mahony and Hwang. One would be motivated to do so with reasonable expectation of success as Hwang teaches the bio-ink composition of the present invention, it is preferable that the structural material is selected from materials capable of forming rapid crosslinking and maintaining mechanical strength, and its non-limiting examples may be one or more selected from the group consisting of fibrinogen, hyaluronic acid modified to be chemically crosslinkable (e.g., methacrylated hyaluronic acid, and thiolated hyaluronic acid, etc.), gelatin modified to be chemically crosslinkable (e.g., gelatin methacrylate, thiolated gelatin, etc.), collagen, alginate, methylcellulose, chitosan, chitin, synthetic peptides, and polyethylene glycol-based hydrogels (page 2, para. 26).
 Regarding claims 6, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have first bioink comprises hyaluronic acid, gelatin, alginate and cells as taught by Hwang. One would be motivated to do so with reasonable expectation of success as O’Mahony teaches a cell-ink, which is an aqueous solution of one or more type of molecules or macromolecules in which cells are to be and remain evenly suspended throughout the 3D bio-printing process (page 5, para. 124). Macromolecules such as Ficoll™, dextran, alginate, gellan gum, methylcellulose and poly(vinylpyrrolidone) (PVP) (page 2, para. 45). Hwang teaches the bio-ink composition of the present invention, it is preferable that the structural material is selected from materials capable of forming rapid crosslinking and maintaining mechanical strength, and its non-limiting examples may be one or more selected from the group consisting of fibrinogen, hyaluronic acid modified to be chemically crosslinkable (e.g., methacrylated hyaluronic acid, and thiolated hyaluronic acid, etc.), gelatin modified to be chemically crosslinkable (e.g., gelatin methacrylate, thiolated gelatin, etc.), collagen, alginate, methylcellulose, chitosan, chitin, synthetic peptides, and polyethylene glycol-based hydrogels (page 2, para. 26). Further, Hwang teaches that the cells are bio-printed by depositing or extruding bio-ink from a three-dimensional bio-printer. The bio-ink of the present invention comprises a liquid, semi-solid, or solid composition comprising a plurality of cells (page 3, para. 30) .
Regarding claim 7, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to utilize the extrusion of bio-ink and concentration of gelatin as taught by Hwang in the process of having a spheroid formation as taught by O’Mahony. One would be motivated to do so with a reasonable expectation of success because Hwang teaches the bio-ink composition of the present invention, the cell carrier material may be selected from ones suitable for preparing a uniformed cell suspension and exhibiting excellent printing tendency, while it may be one or more selected from the group consisting of gelatin, collagen, alginate, agar, agarose, pluronic and polyvinyl alcohol, but is not limited thereto (page 2, para. 23). O’Mahony teaches that in order to form a cellular spheroid, for example, a high density of cells (5x107 -2x108 cells/ml) must be aggregated into a small spherical cell cluster (page 1, para. 6).  Further, O’Mahony teaches cells and the 3D tissue culture models can be incubated, cultured and maintained using standard cell culture techniques. The 3D tissue culture models comprising the cells encapsulated in the hydrogel mold can be incubated under conditions to allow or maintain cell growth or spheroid formation (page 5, para. 139). 
Regarding claim 8, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to dissolving hyaluronic acid and gelatin, comprised in the second bioink in the first bioink, in the cell culture medium; and culturing the cells, comprised in the second bioink, in the cell culture medium for a predetermined time to form the cell spheroid from the cells as taught by O’Mahony. One would be motivated to do so with a reasonable expectation of success because O’Mahony teaches the cell-ink may be a buffer, cell culture medium or other material that allows integrity or viability of the cells. (page 2, para. 44) Incubation is typically carried out at about 37° C. with a CO2 level of 5% for at least 24 hours for most animal and human cell lines. It will be appreciated that incubation can be carried out at any suitable conditions, temperature and time duration that allows growth, maintenance or spheroid formation of the type of cell or cells in the hydrogel mold. (page 5, para. 139) 
Regarding claim 9, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have extruding of the second bioink comprises: spherically extruding the second bioink, comprising cells, in the first bioink through a nozzle as taught by O’Mahony. One would be motivated to do so with a reasonable expectation of success because O’Mahony and Hwang teach extrusion through a nozzle. O’Mahony teaches a droplet dispensing system for each fluid used a different nozzle diameter and supply pressure in the reservoir. The four droplet dispensing systems consist of a solenoid valve with a jewelled orifice dispensing nozzle controlled by a microcontroller. The internal diameter of the jewelled orifice nozzle can be between 127 and 254 μm depending on the fluid viscosity and the desired droplet volume (page 5, para 153). The nozzle diameter for the bio-ink, activator and cell-ink plus cells was 0.007", 0.003" and 0.007" respectively. The supply pressure for the bio-ink, activator and cell-ink plus cells was 40, 5 and 12 psi respectively (page 7, para. 175). Further, Hwang teaches the bio-ink to be applied to bio-printing is required to have excellent bio-compatibility, to have a physical property capable of smoothly passing through a dispensing nozzle of a micro-aperture to print a desired pattern, and to maintain the role of a mechanical support while providing a cell specific signal after printing, and the like. (page 1, para. 4)
Regarding claims 10, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to determine the size of the formed cell spheroid according to at least one of an extrusion time and extrusion speed of the second bioink as taught by O’Mahony in the extruder process of Hwang. One would be motivated to do so with reasonable expectations of success as O’Mahony teaches the bioink system, specifically printing of a structure containing adjacent spheroids, where adjacent spheroids can either be the same or different cell type (page 9, para. 183). In order to evaluate the change of dispensing rate according to the concentration of gelatin or hyaluronic acid, the content of the remaining components except gelatin or hyaluronic acid was kept the same as that of Example 2. By varying the content of gelatin or hyaluronic acid, the volume of the printed bio-ink was measured over time. Using the measured values, the coefficient of variation (COV) was calculated to evaluate the printing performance according to the concentration, and the optimal content was determined based on the evaluation (Example 3, Table 1; page 6, para. 80-81).
Regarding claim 11, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to determine the size of the formed cell spheroid is determined according to a concentration of cells comprised in the second bioink as taught by O’Mahony. One would be motivated to do so with reasonable expectations of success as O’Mahony teaches that in order to make up the bio-ink or cell-ink containing cells, harvested cells are resuspended at the correct cell concentration to give 2.5x108 cells/ml concentration in 200 μl of bio-ink or cell-ink. The resulting cell pellets are then redispersed in the correct volume of bio-ink or cell-ink. The bio-ink or cell-ink containing cells is then ready for use in the 3D bio-printer (page 6, para 160). 
Regarding claim 12, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to determine the size of the formed cell spheroid is determined according to an extrusion path of the second bioink as taught by O’Mahony. One would be motivated to do so with reasonable expectations of success as O’Mahony teaches that through a controlled software where, the 3D bio-printer is controlled via custom software developed for printing biological assays. The software includes a graphical user interface (GUI). Through the GUI the end user can select different assay printing routines and change the assay parameters, such as droplet spacing and droplet volume. The user can also manually control the spatial position of the droplet dispensing system and create a custom pattern of droplets. Additional features of the software include routines for priming and purging the droplet dispensing system. (page 6, para. 154) The 3-axis motion control stage is capable of accurately positioning the droplet dispensing system at a resolution of 10 μm in all three (X, Y and Z) dimensions. (page 5, para. 152)
Claims 13 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over O'Mahony et al. (US 20180230423A1, published August 16, 2018; hereinafter as “O'Mahony”) and Hwang, Mi Sun (US20180280578A1, published October 4, 2018; hereinafter as “Hwang”), as applied to claims 1-12 above, further in view of Lei et al., (WO 2017/091662A1, published  June 1, 2017; hereinafter as “Lei”). 
The teachings of O’Mahony et al., and Hwang have been set forth above.
O’Mahony et al. does not teach dissolving of a matrix of the first bioink to extract the cell spheroid. O’Mahony et al. and Hwang do not teach that the second bioink is spherically extruded according to at least one of a concentration of gelatin comprised in the first bioink and a concentration of gelatin comprised in the second bioink.
Lei et al., teaches a culturing system and device capable of manufacturing cells at various scales, especially at large-scale levels, and to methods of using the system and device for culturing and manufacturing calls in hollow hydrogel fibers made from alginate polymers. Further, Lei teaches a system for culturing cells, the system comprising: a housing comprising a first inlet, a second inlet, a core channel, a shell channel, and an outlet, the first inlet operable for introducing a cell solution into the core channel, the second inlet operable for introducing an alginate solution into the shell channel, wherein the shell channel is in fluid contact with the core channel to allow contact between the cell solution and alginate solution, and a cell culture vessel in fluid contact with the housing at the outlet, wherein the cell culture vessel comprises a cell compatible buffer (claim 13). Lei teaches to form the fibers; alginate polymers are first dissolved in water or cell compatible buffer to form alginate solutions including from about 0.01 % (w/v) to about 20% (w/v) alginate. In particularly suitable aspects, the fibers are then prepared and filled with cells using an extruder. Extrusion conditions will be those known in the art suitable for the particular cell survival and growth. (para. 46) The cells are finally released from the hollow space of the fiber by dissolving the fiber chemically or physically. In one aspect, the fiber is dissolved using a chemical dissolvent such as ethylenediaminetetraacetic acid (EDTA), ethylene glycol tetraacetic acid (EGTA), or an alginate lyase solution (available from Sigma-Aldrich). In another aspect, the fiber is dissolved using a mechanical force. The duration of the cells within the hollow fiber can typically vary from days to months. (para. 51)
Regarding claim 13, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to remove a matrix of the first bioink to extract the cell spheroid, after the dissolving as taught by O’Mahony in view of Hwang and further in view of Lei. One would be motivated to do so with reasonable expectations of success as O’Mahony teaches a hydrogel mold or cup was printed using bio-ink and activator (Example 1), cells in cell-ink were printed into centre of hydrogel cup at a concentration of 250 million cells/ml, at a supply pressure of 20 psi, and microscope images of the printed 3D cell culture model showed cell spheroid formation after incubation for 24, 48 and 72 hours (Example 3; page 8, para 182). Additionally, Hwang teaches the addition of phosphate buffer (PBS, Life Technologies) in which 0.5 µL/ml Calcein-AM and 2 µL/mL Eth-D were dissolved was exposed to the printed bio-ink structure with the cells. Two hours later, the cells were observed under a fluorescence microscope to identify cells with green fluorescence (calcein), that is, living cells. The optimization of the bio-ink was determined under conditions of cell viability of 80% or more. The results are shown in FIG. 5. In FIG. 5, Gel-MA 50 refers to 50% methacrylated gelatin. (page 7, para. 97). One would be motivated to do so with reasonable expectations of success as Lei teaches once sufficiently crosslinked to form hollow fibers, the cell compatible solution is removed and cell culture medium is added to culture the cells now within the crosslinked hollow alginate hydrogel fibers. (para. 49)
Regarding claim 14, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to develop a method of manufacturing a cell spheroid by dissolving the matrix and adding alginate lyase to the first bioink to remove the alginate and extract the cell spheroid as taught by Lei extruding a first bioink from a second bioink in a cell culture medium to form a cell spheroid from cells as taught O’Mahony in view of Hwang and further in view of Lei. In one aspect, the fiber is dissolved using a chemical dissolvent such as ethylenediaminetetraacetic acid (EDTA), ethylene glycol tetraacetic acid (EGTA), or an alginate lyase solution (available from Sigma- Aldrich). In another aspect, the fiber is dissolved using a mechanical force (page 13, para. 51). Further, Lei teaches the cell medium was removed and replaced with PBS containing 100 mM EDTA (Sigma) or 40 mg/ml alginate lyase (Sigma) at 37°C for 10 minutes. The alginate hydrogel fibers were dissolved and cells were harvested (Example 1, page 15, para. 58). Lei teaches that the cells are finally released from the hollow space of the fiber by dissolving the fiber chemically or physically. In one aspect, the fiber is dissolved using a chemical dissolvent such as ethylenediaminetetraacetic acid (EDTA), ethylene glycol tetraacetic acid (EGTA), or an alginate lyase solution (available from Sigma- Aldrich). In another aspect, the fiber is dissolved using a mechanical force. Further, Lei depicts that in the current 3D suspension cultures (e.g. spinner flasks or stirred-tank bioreactors), single hPSCs associated to form small cell clusters within 24 hours (i.e. the initial clustering phase) that subsequently expanded as spheroids (i.e. the cell expansion phase) (Fig 10A, page 6, para. 23). One would be motivated to do so with reasonable expectation of success as O’Mahony teaches cell spheroid formation after incubation for 24, 48 and 72 hours (page 8, para. 182). Hwang in the bio-ink composition of the present invention, the cell carrier material may be selected from ones suitable for preparing a uniformed cell suspension and exhibiting excellent printing tendency, while it may be one or more selected from the group consisting of gelatin, collagen, alginate, agar, agarose, pluronic and polyvinyl alcohol, but is not limited thereto (page 2, para. 23). Lei teaches dissolving the alginate hydro gel fibers, which comprises alginate hydrogel fibers, which are chemically dissolved, and specifically teaches to harvest cells with PBS containing 40 mg/ml alginate lyase (Sigma-Aldrich) at 37°C for 10 minutes (claim 11 and para. 62).
Regarding claims 13 and 14, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to spherically extrude a bio-ink gelatin composition further adding an alginate lyase to the first bioink in order to remove the alginate from the first bioink and extract the cell spheroid as taught by Lei in the composition formation of O’Mahony and the extrusion process of Hwang. 

Conclusion
No claims are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPHINE MARIA GONZALES whose telephone number is (571)272-1794. The examiner can normally be reached M-Th: 9AM - 5:00PM (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ram Shukla can be reached on (571)272-0735. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JOSEPHINE M GONZALES/Examiner, Art Unit 4161                                                                                                                                                                                                        
/Melissa L Fisher/Primary Examiner, Art Unit 1611